Citation Nr: 9925141	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-06 521A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for psychogenic 
amnesia, with dysthmia, currently rated as 30 percent 
disabling.  

2.  Whether there was clear and unmistakable error in the 
February 1975 rating decision which denied service connection 
for amnesia.  


REPRESENTATION

Appellant represented by:  James W. Stanley, Jr., Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In his December 1997 letter, the veteran's attorney concluded 
by asserting that the veteran was entitled to "IU."  The 
claim for a total disability rating based on individual 
unemployability (TDIU) has not been developed for appellate 
consideration.  The Board's initial review indicates that the 
TDIU claim is still open.  It will be Remanded for action by 
the RO.  

The attorney's December 1997 letter also asserted that the 
veteran was not notified of a 1979 rating decision which 
granted service connection and of a 1980 rating decision 
which reduced the evaluation.  Actually, a July 1978 rating 
decision granted service connection and a June 1980 rating 
decision reduced the evaluation.  The file contains VA Form 
20-822a, Control Document and Award Letter for each rating 
decision.  The VA Form 20-822a, dated in July 1978 shows the 
veteran was sent VA Form 6782 informing him of the rating 
decision and his appellate rights, with a copy to his 
representative at that time, the American Legion.  The VA 
Form 20-822a, dated in June 1980 shows the veteran was sent 
VA Form 6763 informing him of the rating decision and his 
appellate rights, with a copy to his representative at that 
time, the American Legion.  It is not clear from the 
attorney's letter if he is claiming anything in regard to the 
1978 and 1980 rating decisions.  If the attorney was trying 
to assert a claim in regard to the 1978 or 1980 rating 
decisions, he should clearly identify the benefit he is 
seeking, to the RO.  38 C.F.R. § 3.155 (1998).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal asserting 
clear and unmistakable error in the February 1975 rating 
decision which denied service connection for amnesia.  

2.   The veteran was notified of the February 1975 rating 
decision, which denied service connection for amnesia.  

3.  The preponderance of the evidence at the time of the 
February 1975 rating decision established that the veteran 
did not have amnesia.  

4.  The February 1975 claim was limited to amnesia and did 
not include any additional psychiatric disability.  

5.  At the time of the February 1975 rating decision, the 
veteran had not claimed service connection for any other 
psychiatric disability, including hysterical neurosis, and 
the evidence did not undebateably raise a reasonable doubt as 
to the service origin of a hysterical neurosis.  


CONCLUSION OF LAW

There is no clear and unmistakable error in the February 1975 
rating decision which denied service connection for amnesia.  
38 C.F.R. § 3.105(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

No Open Claim

Initially, the Board notes that the veteran's attorney 
asserts in his December 1997 letter that, "There is not one 
scintilla of evidence in the C-file your veteran was ever 
formally notified of this [February 1975] decision."  In 
fact, in the claims folder, immediately above the rating 
decision is a copy of the letter (FL 21-81) which was sent to 
the veteran.  It set forth requirements for service 
connection and informed the veteran, "The evidence including 
your service records, does not meet these requirements.  
Accordingly, you are not entitled to compensation for the 
reason(s) checked below: ... Acute amnesia not found upon 
examination."  The letter was annotated showing a copy was 
sent to the veteran's representative at that time, the 
American Legion.  The reverse of the letter notified the 
veteran of his appellate rights.  The letter is dated March 
7, 1975 and the address is that used by the veteran in latter 
correspondence.  There is no evidence of record that this 
notice letter was returned as undelivered.  A Notice of 
Disagreement was not received in the following year.  

In the December 1997 letter, the attorney reported that the 
veteran would testify at his RO hearing that he never 
received a copy of the 1975 rating decision.  At his March 
1998 RO hearing, the veteran testified that he had not 
received correspondence, without specific reference to the 
1975 rating decision.  Hearing transcript, 7.  

The copies of the notice documents were put in the claims 
folder in the regular course of business, after the notice 
letter was sent to the veteran.  These records are 
substantially more probative than  the veteran's recollection 
of events more than 20 years ago.  The preponderance of the 
evidence establishes that the veteran was notified of the 
February 1975 rating decision, which denied service 
connection for amnesia.  38 U.S.C.A. § 5107(b) (West 1991).  

CUE

The veteran has asserted that there was clear and 
unmistakable error in the February 1975 rating decision which 
denied service connection for amnesia.  A decision containing 
clear and unmistakable error can be corrected and benefits 
paid as though the correct decision had been made, resulting 
in an earlier effective date.  38 C.F.R. §§ 3.105(a), 
3.400(k) (1998).  However, it is not enough to simply allege 
error; rather, the claimant must identify the error sought 
and show how it would have made a difference.  

[M]erely to aver that there was CUE in a 
case is not sufficient to raise the issue.  
Stated another way, while the magic 
incantation "clear and unmistakable" need 
not be recited in haec verba, to recite it 
does not suffice, in and of itself, to 
reasonably raise the issue.  It must 
always be remembered that CUE is a very 
specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error.  Thus even 
where the premise of error is accepted, if 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be, ipso facto, 
clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

A CUE inquiry is based on the law and regulations in effect 
at the time of the claimed error.  There has been no 
significant change.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).  The benefit of the doubt 
concept now codified in 38 U.S.C.A. § 5107(b) (West 1991) was 
substantially present in 38 C.F.R. § 3.102 (1974).  

Disability Claimed - Acute Amnesia

The attorney has generalized as to a "neuropsychiatric 
disorder."  At the time of the February 1975 rating 
decision, the veteran had not claimed service connection for 
a general "neuropsychiatric disorder."  The February 1975 
rating decision was in response to the veteran's initial 
claim, filed in August 1974, for "acute amnesia 30 Oct 73 
after auto accident."  The February 1975 rating decision 
denied service connection for acute amnesia and the notice 
letter dealt solely with acute amnesia.  Nowhere in the 
record, between the August 1974 claim and the February 1975 
rating decision, is there anything from the veteran in which 
he claimed service connection for any other disorder.  

Presence of Acute Amnesia

The service medical records show an initial diagnosis of 
acute amnesia was changed to an acute hysterical neurosis.  
Acute amnesia was not the current diagnosis when the veteran 
was released from service.  

In his August 1998 letter, the veteran's attorney states that 
"Dr. Armistead said in fact, that amnesia was present but 
not significantly disabling."  The attorney mis-states the 
record.  Dr. Armistead concluded the November 1974 VA 
neuropsychiatric examination with a diagnosis of "Amnesia, 
history of - not significantly disabling."  The diagnosis of 
"history of" is not clear evidence of a current disability.  
Dr. Armistead did not say that amnesia was present; rather, 
he said it was absent.  There was only a history and nothing 
current.    

Dr. Armistead recommended psychological testing, which was 
done in December 1974.  That testing concluded with a 
diagnosis other than amnesia.  

On the final VA examination report, dated in January 1975, 
the diagnosis was "History of acute amnesia with recovery."    

At the time of the February 1975 rating decision, there were 
no medical opinions that the veteran currently had acute 
amnesia.  

Considering the final service medical report, the opinion of 
Dr. Armistead in November 1974, the opinion of the VA 
psychologist in December 1974 and the opinion of another 
physician on the January 1975 VA examination report, the RO 
had a reasonable basis to conclude that the preponderance of 
evidence established that the veteran did not have acute 
amnesia.  38 C.F.R. § 3.102 (1974).  

Hysterical Neurosis

A hysterical neurosis was the final service department 
diagnosis and was also diagnosed by VA before the February 
1975 rating decision.  The February 1975 rating decision 
noted the diagnosis but did not grant service connection.  
Service connection was granted by a subsequent rating 
decision.  The attorney has generalized about a 
"neuropsychiatric disorder."  The Board has considered the 
possibility that he may be asserting that the RO should have 
implied a claim for service connection for hysterical 
neurosis from the record.  

The service medical records show the veteran was originally 
hospitalized in January 1974 for a diagnosis of acute 
amnesia.  However, that was revised to a diagnosis of 
hysterical neurosis, dissociative type, acute, DNEPTE (did 
not exist prior to entry).  The doctor explained that the 
precipitating stress was undetermined, routine military 
service, unknown but possibly related to an automobile 
accident in October 1973.  The preservice predisposition was 
considered mild with a tendency to use repression.  The 
doctor said that the condition did not exist prior to 
service.  

In November 1974, Dr. Armistead examined the veteran and 
reviewed his medical history.  The doctor commented that the 
veteran "impresses me as having some personality traits 
suggestive of a personality disorder of more than pure 
hysteria."  Dr. Armistead considered the diagnosis of 
hysterical neurosis, mentioning it several times by way of 
differentiation, and he reached a different diagnosis, that 
the veteran only had a history of amnesia.  This report, 
considering the diagnosis of hysterical neurosis and then 
reaching a different diagnosis, could reasonably be construed 
as a medical opinion rejecting the diagnosis of hysterical 
neurosis.  

In December 1974, the VA counseling psychologist tested the 
veteran and reached a diagnosis of hysterical neurosis, 
dissociative type, moderate.  However, the psychologist did 
not link that diagnosis to disease or injury during service.  
The doctor noted well retained visual - motor coordination, 
"which is contradictory to organic involvement."  The body 
of the report indicates that there were other possible 
diagnoses.  Some responses suggested "acting out tendencies 
such as might be observed in hysterical reaction as well as 
narcissistic character disorder."  The examiner noted that 
while the lowering on the information subscale was consistent 
with a hysterical diagnosis, the lowering of the 
comprehension was not and suggested impulsive tendencies.  
There was well retained concentration and attention span 
which was not in keeping with a hysterical reaction.  There 
were indications of dissociational tendencies or schizoid 
processes.  Other test results reportedly revealed immaturity 
and ego impairment.  It was also noted that some responses 
were "typical of those individuals who have a close, 
conflict ridden relationship with mother figures, whose 
mothers are typically unforgiving and demanding, though not 
cruel or abusive.  Men making such responses tend to be 
dominated by a powerful, overprotective, nonrejecting mother 
figure and tend to remain immature..."  This report could 
reasonably be interpreted as being equivocal as to the 
diagnosis, implicating personality and developmental 
disorders and particularly linking any hysterical neurosis to 
the veteran's childhood, rather than to disease or injury in 
active service.  

The January 1975 VA examination report concluded with 
diagnoses of history of acute amnesia with recovery and 
hysterical neurosis , dissociative type, moderate.  

The February 1975 rating decision listed the diagnosis of 
hysterical neurosis , dissociative type but did not grant 
service connection for it.  The body of the rating decision 
shows that the service medical records where considered and 
the more recent, highly detailed, VA medical reports were 
given greater weight.  Considering that the VA reports were 
more recent and more detailed, the RO could conclude that 
there was no reasonable doubt to resolve in the veteran's 
favor.  38 C.F.R. § 3.102 (1974).  This comes down to a 
question of how the RO weighed the evidence.  CUE requires 
more than disagreement as to how facts were weighed.  See 
Luallen v. Brown, 8 Vet. App. 92, 94 (1995).  

Since the RO could reasonably conclude that the facts were 
against service connection for hysterical neurosis, and the 
veteran had not claimed service connection for hysterical 
neurosis, there was no CUE in not adjudicating service 
connection for hysterical neurosis at that time.  


ORDER

The appeal for benefits based on CUE in the February 1975 
rating decision is denied.  


REMAND

As a result of the November 1997 VA examination, the rating 
for the service-connected psychiatric disability was 
increased to 30 percent.  The Board must now consider whether 
a 50 percent rating is warranted.  The veteran has 
particularly complained of sleep impairment.  He should be 
afforded a period of hospitalization and evaluation to 
determine sleep impairment, as well as industrial 
functioning.  

The issue of entitlement to an increased rating for 
psychogenic amnesia, with dysthmia, is REMANDED to the RO for 
the following:  

1.  The veteran should be afforded a 
period of hospitalization for observation 
and evaluation at a VA Medical Center to 
determine the extent of his psychiatric 
impairment, particularly the sleep 
impairment and industrial functioning.  

During the hospitalization, the veteran 
should be given psychological testing to 
determine the extent of factors having an 
industrial impact.  

The veteran should also be examined by a 
psychiatrist.  The claims folder must be 
made available to the examiner.  Any 
additional tests or studies which the 
examiner feels would be helpful in 
evaluating the extent of the disability 
should be done.  

The psychiatrist should express an 
opinion on the following.    

a.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in gross impairment in thought 
processes or communication?  If so, 
describe the impairment.  Is the 
veteran's speech intermittently 
illogical, obscure, or irrelevant?  Is it 
circumstantial, circumlocutory, or 
stereotyped?  If so, describe the 
content.  

b.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in persistent delusions or 
hallucinations?  Are there symptoms 
bordering on gross repudiation of 
reality?  Does the service-connected 
mental disorder result in fantasy?  If 
so, describe the content as observed by 
the examiner and frequency of such 
symptoms as reported by the veteran.  

c.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in grossly inappropriate behavior, 
explosions of aggressive energy or 
profound retreat from mature behavior?  
Is there impaired impulse control?  If 
so, describe the behavior observed by the 
examiner and frequency of such symptoms 
as reported by the veteran.  

d.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in persistent danger of hurting 
himself or others?  If so, describe any 
suicidal or homicidal thoughts or 
behavior.  

e.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene)?  If so, describe the 
manifestations observed.  

f.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in disorientation to time or 
place, or other spatial disorientation?  
If so, describe the objective evidence of 
such impairment.  

g.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in memory loss for names of close 
relatives, his own occupation, or his own 
name?  Is there impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks)?  If so, describe the 
objective evidence of such impairment.  

h.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in obsessional rituals which 
interfere with routine activities?  If 
so, report the rituals observed.  

i.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in difficulty in understanding 
complex commands; impaired abstract 
thinking; or disturbances of motivation.  
If so, describe the impairment.  

j.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in confusion, near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively?  If so, describe the 
manifestations.  Describe any panic 
attacks or state if there were none.  

k.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
affect the veteran's judgment?  If so, 
describe the impairment.  

l.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
affect the veteran's mood?  If so, 
describe his mood.  Is it flattened?  

m.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
affect his relationship with others?  
Describe the social interaction during 
hospitalization.  

n.  Describe any other psychogenic 
amnesia, with dysthmia, symptomatology or 
state that there are no other symptoms.  

o.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
result in difficulty in adapting to 
stressful circumstances (including work 
or a worklike setting)?  If so, describe 
how the service-connected disability 
restricts the veteran's ability to work.  

p.  Does the service-connected 
psychogenic amnesia, with dysthmia, 
produce total occupational and social 
impairment such that the veteran is 
demonstrably unable to obtain or retain 
employment.  

q.  What would be the appropriate GAF 
score for the service-connected 
psychogenic amnesia, with dysthmia?  Why?  

The examiner should give a complete 
rationale for all opinions expressed.

2.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1998).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO should adjudicate the 
veteran's TDIU claim.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

